 1 ROBERT DAVID BAKER, INC.
   Robert David Baker, Esq. (87314)
 2 80 South White Road
   San Jose, CA 95127
 3 Telephone: (408) 251-3400
   Facsimile: (408) 251-3401
 4 rbaker@rdblaw.net

 5 Attorney for Plaintiff
   DOROTHY BORDE
 6

 7

 8

 9
                             IN THE UNITED STATES DISTRICT COURT
10
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
11

12 DOROTHY BORDE,                                             Case No. 5:17-cv-06644-NC

13          Plaintiff,
                            vs.
14                                                         STIPULATION FOR DISMISSAL [FRCP
                                                           41(a)(1)(ii)]
   BURGER KING CORPORATION; SOUTH
15 BAY FAST FOODS, INC.; ELIAS

16 VELAZCO,

17          Defendants.

18
            TO: UNITED STATES DISTRICT COURT:
19

20          PLEASE TAKE NOTICE: that the Parties hereby stipulated to a dismissal of the above-

21 entitled action with prejudice.

22          IT IS SO STIPULATED.
23 //

24
     //
25
     //
26
     //
27

28 //
                             Borde v. Burger King Corporation, et al.; 5:17-cv-06644-NC
                                                 Rule 41 Dismissal
                                                       -1-
 1   Date: October 22, 2018                      By: s/Robert David Baker

 2                                              ROBERT DAVID BAKER, INC.
                                                80 South White Road
 3                                              San Jose, CA 95127
                                                408-251-3400
 4                                              rbaker@rdlaw.net
                                                Attorney for Plaintiff, DOROTHY BORDE
 5

 6   Date: October 22, 2018                     By: s/Gregory C. Simonian

 7                                              CASAS RILEY SIMONIAN LLP
                                                55 North 3rd Street
 8                                              Campbell, CA 95008
                                                925-279-3430
 9                                              gsimonian@legalteam.com

10                                              Attorneys for Defendants,
                                                BURGER KING CORPORATION; SOUTH
11                                              BAY FAST FOODS, INC.; ELIAS VELAZCO
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                     Borde v. Burger King Corporation, et al.; 5:17-cv-06644-NC
                                         Rule 41 Dismissal
                                               -2-
 1                                                        ORDER

 2          Based upon the stipulated dismissal of the above-entitled matter with prejudice, IT IS SO
 3
     ORDERED, that the above-entitled matter be dismissed with prejudice.
 4
            Dated: October 23, 2018
 5
                          S DISTRICT
 6                TE
            _________________________
                 A                    C
               T
            Nathanael M. Cousins


                                            O
 7
            S




                                             U
            United States Magistrate Judge
           ED




                                              RT
 8
       UNIT




                              TED
                         GRAN
 9

10                                                R NIA
                                      . Cousins
       NO




                          thanael M
                 Judge Na
                                                  FO

11
         RT




                                              LI



12              ER
           H




                                            A




                     N                       C
                                       F
13                       D IS T IC T O
                               R
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                               Borde v. Burger King Corporation, et al.; 5:17-cv-06644-NC
                                                   Rule 41 Dismissal
                                                         -3-
